DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed in view of Applicant’s amendments/arguments filed on 02/23/2021.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a device/method comprising: … “in response to a lapse in the connection between the computing device and the digital media device for at least a threshold amount of time, provide, via a presentation device, a warning to indicate that media skipping functionality on the digital media device with respect to the first type of media is to be disabled if the connection with the computing device is not reestablished; and in response to a determination that the connection with the computing device has not been reestablished, disable the media skipping functionality on the digital media device with respect to the first type of media” as recited in combination with other features with respect to independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0327677 to Walker discloses providing graphical presentation on a second screen.
US 2014/0282677 to Mantell discloses second screen application linked to media content delivery.
US 2014/0180438 to Hodges discloses a method for controlling communication device.
US 2013/0047183 to Chae discloses method for controlling reproduction using terminal.
US 2012/0162537 to Maddali discloses an apparatus for controlling a STB.
US 2012/0066404 to Evans discloses skip feature for a broadcast media station.
US 2011/0317977 to Harris discloses locking of program against fast forwarding.
US 2007/0186228 to Ramaswamy discloses apparatus to determine audience viewing of VOD programs.
US 2004/0131335 to Halgas discloses apparatus for providing anytime tv interactivity.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425